        Case 1:19-cv-02256-AMD-ST Document 12 Filed 06/12/19 Page 1 of 2 PageID #: 172




450 Seventh Ave           June 12, 2019
Suite 1408
New York, NY 10123
                          VIA ECF
                          Hon. Ann M. Donnelly
                          United States District Court
                          Eastern District of New York
Danielle P. Light         225 Cadman Plaza East
T. 646.490.6677
F. 347.491.4048           Brooklyn, New York 11201
dlight@hasbanilight.com

Licensed in NY & NJ              RE:      Windward Bora, LLC v. US. Bank National Association as Legal
                                          Title Trustee for Truman 2016 SC6 Title Trust
                                          Docket No. l 9-cv-02256


                          Dear Honorable Judge Donnelly:

                          We are counsel for Plaintiff in the above referenced action. We write in response to
                          Defendant’s letter filed with the Court regarding the stipulation for purposes of
                          correcting the record only. The Court should know that Plaintiff is acting in good
                          faith and will continue to act in good faith throughout the pendency of this action.

                          Defendant’s counsel misrepresents what occurred in this case. There was no
                          agreement to extend the time to respond to the Complaint until yesterday, June 11,
                          2019.

                          BACKGROUND

                          On May 20, 2019, counsel for Plaintiff and counsel for Defendant had a conference
                          call regarding another matter. At the end of the call, Defendant’s counsel mentioned
                          that they were being retained to represent Defendant in this case, they were
                          accepting service of the Complaint and that they were seeking Plaintiff’s consent to
                          extend their time to respond to the Complaint. A notice of appearance was not (and
                          still has not been) filed in this case.

                          Nine days after the call, on May 29, 2019, after Defendant’s counsel failed to send
                          a proposed stipulation and a notice of appearance to Plaintiff’s counsel, Plaintiff
                          elected to proceed with its case and seek a clerk’s entry of default in this case. There
                          was no reason to believe that Defendant’s counsel was actually retained by
                          Defendant.

                          Ultimately, on May 31, 2019, Defendant’s counsel sent the proposed stipulation
Case 1:19-cv-02256-AMD-ST Document 12 Filed 06/12/19 Page 2 of 2 PageID #: 173
              extending the time to respond to the complaint. Plaintiff’s counsel overlooked that
              email.

              On June 11, 2019, Plaintiff’s counsel consented to withdraw the motion for default
              judgment and executed the stipulation.

              The portrayal of a prior agreement before June 11, 2019 by Defendant’s counsel is
              inaccurate.

              CONCLUSION

              Based on the foregoing and based on other discussions and correspondence with
              Defendant’s counsel, the undersigned anticipates that this case will likely be drawn
              out and unnecessarily litigated far beyond what is necessary to resolve the legal
              issues presented in this case. Defendant will repeatedly try to paint Plaintiff’s
              counsel as a bad faith actor. Plaintiff’s counsel pre-emptively apologizes to the
              Court for the loss of time it is about to incur with this case.

              We thank the Court for its consideration of this matter.


              Thank you,


              /s/Danielle P. Light



              cc:    Andrea Roberts, Esq.
                     Via ECF/Email
                     Counsel for Defendant
